DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 10-14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2020/0110570 A1 to Russell et al. (“Russell”) in view of US Patent Pub No 2015/0256914 A1 to Wiesbauer et al. (“Wiesbauer”).
As to claim 1, Russell discloses digital microphone assembly comprising: housing having an external device interface with a plurality of contacts including a data contact (MEMS mic 100 
Russell discloses conditioning or processing the microphone signal, but does not expressly disclose an analog-to-digital converter (ADC) having an input coupled to an output of the signal conditioning circuit and configured to convert the electrical signal to audio data after conditioning. However such a configuration for microphone signal processing is known in the art, as further taught by Wiesbauer, which discloses a similar digital microphone system, and further discloses the microphone signal processing including an analog to digital converter coupled to the processed or amplified microphone signal to generate a digital audio signal (see figures 1a, 1c and 2a; pg. 2, ¶ 0027; pg. 3, ¶ 0030). The inclusion of an ADC configured to convert the microphone signal after conditioning is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being in order to provide a digital or modulated microphone audio signal, depending on the systems or devices where the microphone is to be used and the desired format of the audio signal (Wiesbauer pg. 2, ¶ 0027).
claim 2, Russell in view of Wiesbauer further discloses wherein the start-up transition period is a period during which a portion of the electrical circuit is initialized prior to providing the audio data to the data contact of the external device interface, and wherein the controller is configured to communicate data via the data contact after voltage and clock frequency exceed corresponding thresholds during the start-up transition period (Russell figure 4; pgs. 1-2, ¶ 0023 - ¶ 0024; pg. 3, ¶ 0049, ¶ 0053 - ¶ 0056; Wiesbauer pg. 3, ¶ 0036 - ¶ 0038).  
As to claim 3, Russell in view of Wiesbauer further discloses wherein the controller is configured to utilize no other contact other than the data contact to communicate data and the audio data (Russell see figures 1-2 and 4).  
As to claim 4, Russell in view of Wiesbauer further discloses the electrical circuit further comprising memory configured to store auxiliary data, the controller configured to communicate data by transmitting the auxiliary data with a sync pattern via the data contact of the external device interface during the start-up transition period (Russell figures 1-2; pg. 3, ¶ 0055 - ¶ 0056).  
As to claim 5, Russell in view of Wiesbauer further discloses wherein the auxiliary data is any one of microphone calibration, performance, status, or diagnostic data (Russell pg. 3, ¶ 0049, ¶ 0055).  
As to claim 10, Russell in view of Wiesbauer further discloses wherein the controller is configured to complete the start-up transition period based on a voltage of at least one component of the electrical circuit exceeding a threshold value (Wiesbauer pg. 3, ¶ 0036 - ¶ 0038).  
As to claim 11, Russell discloses a method for communicating over a data contact of an external device interface of a digital microphone assembly having a housing (MEMS mic 100 
Russell discloses conditioning or processing the microphone signal, but does not expressly disclose converting, by an analog-to-digital converter (ADC) having an input coupled to an output of the signal conditioning circuit, the electrical signal after conditioning to audio data. However such a configuration for microphone signal processing is known in the art, as further taught by Wiesbauer, which discloses a similar digital microphone system, and further discloses the microphone signal processing including an analog to digital converter coupled to the processed or amplified microphone signal to generate a digital audio signal (see figures 1a, 1c and 2a; pg. 2, ¶ 0027; pg. 3, ¶ 0030). The inclusion of an ADC configured to convert the microphone signal after conditioning is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being in order to provide a digital or modulated microphone audio signal, depending on the systems or devices where the microphone is to be used and the desired format of the audio signal (Wiesbauer pg. 2, ¶ 0027).
claim 12, Russell in view of Wiesbauer further discloses wherein communicating the data comprises communicating, by the controller, data other than the audio data via the data contact of the external device interface after voltage and clock frequency exceed corresponding thresholds during the start-up transition period, wherein the start-up transition period is a period during which a portion of an electrical circuit comprising the signal conditioning circuit, the ADC, and the controller, is initialized prior to providing the audio data to the data contact of the external device interface (Russell figure 4; pgs. 1-2, ¶ 0023 - ¶ 0024; pg. 3, ¶ 0049, ¶ 0053 - ¶ 0056; Wiesbauer pg. 3, ¶ 0036 - ¶ 0038).  
As to claim 13, Russell in view of Wiesbauer further discloses wherein communicating the data comprises the communicating, by the controller, the data and the audio data via no other contact than the data contact (Russell see figures 1-2 and 4).  
As to claim 14, Russell in view of Wiesbauer further discloses wherein communicating the data comprises transmitting auxiliary data, stored in memory, with a synch pattern via the data contact of the external device interface during the start-up transition period (Russell figures 1-2; pg. 3, ¶ 0055 - ¶ 0056).  
As to claim 16, Russell in view of Wiesbauer further discloses wherein the auxiliary data is any one of microphone calibration, performance, status, or diagnostic data (Russell pg. 3, ¶ 0049, ¶ 0055).  
As to claim 20, Russell in view of Wiesbauer further discloses further comprising completing, by the controller, the start-up transition period based on a voltage of at least one component of the microphone assembly exceeding a threshold value (Wiesbauer pg. 3, ¶ 0036 - ¶ 0038).

Allowable Subject Matter
5.	Claims 6-9, 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652